Title: Commission to William Lewis, [4 March 1781]
From: Jefferson, Thomas
To: Lewis, William



the commonwealth of virginia to william lewis gent. greeting.

Know you that from the special trust and confidence which is reposed in your fidelity, courage, activity and good conduct, our Governour with the advice of the Council of state doth hereby constitute and appoint you the said William Lewis a captain of an armed vessel in the service of this Commonwealth so long as you shall remain within the bays, rivers or other waters of this Commonwealth. In testimony whereof these our letters are sealed with the seal of the Commonwealth and made patent. Witness Thomas Jefferson esquire our said Governour, at Richmond on the fourth day of March in the year of our lord one thousand seven hundred and eighty one.

Th: Jefferson

